United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.F., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Erlanger, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-883
Issued: August 18, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 4, 2008 appellant filed a timely appeal from a January 15, 2008 decision of
the Office of Workers’ Compensation Programs, finding that he failed to establish that his
disability and medical condition after November 13, 2006 was causally related to his June 21,
2004 employment injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant met his burden of proof to establish that his disability and
medical condition after November 13, 2006 was causally related to his accepted lumbosacral
sprain/strain.

FACTUAL HISTORY
This is the second appeal in this case.1 By decision dated December 26, 2007, the Board
affirmed Office decisions dated November 13, 2006 and June 25, 2007 that terminated
appellant’s wage-loss compensation and medical benefits. The law and the facts of the previous
Board decision are incorporated herein by reference.
On January 5, 2008 appellant requested reconsideration and submitted additional
evidence. In a June 1, 2007 report, Dr. Martin D. Fritzhand, a Board-certified urologist,
reviewed appellant’s medical history and provided findings on physical examination. He stated
that appellant was injured on June 21, 2004 when he “picked up a great big industrial buffer.”
Appellant told him that a magnetic resonance imaging scan revealed some stenosis, some spurs
and a couple of bulging discs. Dr. Fritzhand stated:
“[Appellant] is an elderly man who injured his low back in June 2004. Low back
pain has persisted since then, and has remained refractory to medical management
during this period. On physical examination, he ambulates with a limping gait
and had difficulty forward bending at the waist. Range of motion studies are
diminished. There is evidence of nerve root damage as the Achilles tendon
reflexes are absent, muscle strength is diminished over the left lower extremity,
and there is sensory loss involving the left leg. [Appellant] was an airport
screener, but has found it difficult to perform his usual and customary work
chores. He is unable to lift heavy objects, and notes pain and discomfort
involving the low back when attempting to weight-bear, ambulate or stand for
more than short periods of time. [Appellant] finds it difficult to forward bend.
He has similar difficulties at home. Prolonged sitting also exacerbates
[appellant’s] ongoing back pain. His subjective symptoms are certainly
corroborated by the objective findings described above….”
In a November 10, 2007 report, Dr. Fritzhand stated that he had reviewed the medical
records regarding appellant’s June 21, 2004 lumbosacral sprain/strain. He stated:
“[T]he [Office] has terminated compensation due to the apparent resolution of
[appellant’s] work-related injury. I certainly disagree with this decision. In fact,
if one would carry forth this logic[,] all diagnoses of lumbosacral strain would
lack causal relationship to ongoing low back pain. Dr. Ray is certainly in
agreement with my conclusions. He is of the opinion that [appellant’s] ongoing
low back pain is in fact related to the June 2004 injury, and that he has reached
maximum medical improvement, i.e., his disability is permanent. Dr. Wolf is a
1

See Docket No. 07-1930 (issued December 26, 2007). On June 21, 2004 appellant, then a 61-year-old
transportation passenger screener, sustained a lumbosacral sprain/strain when a housekeeping buffer on a rolling
stand slipped and he held the buffer to prevent it from falling off the stand. The Office placed appellant on the
periodic compensation rolls for temporary total disability as of August 12, 2004. His application for disability
retirement was effective on March 24, 2005. The Office terminated his wage-loss compensation and medical
benefits effective November 13, 2006. The termination decision was based on the medical opinion of Dr. John W.
Wolf, a Board-certified orthopedic surgeon, selected to resolve a conflict in the medical evidence.

2

well regarded orthopedist in Cincinnati. Nonetheless, I disagree with his
conclusions. It would be quite difficult (if not impossible) to sort out the causes
of [appellant’s] low back pain assigning percents and causation. He is obese, has
(preexisting) lumbosacral spondylosis, (preexisting) spinal stenosis and has also
sustained the allowed condition ‘lumbosacral spine strain’ which has exacerbated
all of the above. His level of pain is worse than before his June 2004 injury
indicating a permanent disability. Deconditioning also contributes to his pain and
discomfort. However, it is certainly apparent that all of the above contribute to
the causal relationship of [appellant’s] pain. Thus, it is my medical opinion that
the causal relationship of the allowed condition to ongoing complaints is
established, and he is entitled to just compensation.” (Emphasis in the original.)
On January 15, 2008 the Office found that appellant failed to meet his burden of proof to
establish that he had any medical condition or disability after November 13, 2006 causally
related to his June 21, 2004 employment-related lumbosacral sprain/strain.
LEGAL PRECEDENT
Where the Office meets its burden of proof in justifying termination of compensation
benefits, the burden is on the claimant to establish that any subsequent disability is causally
related to the employment injury.2 To establish a causal relationship between a claimant’s
accepted injury and his ongoing medical problems, he must submit rationalized medical opinion
evidence based on a complete factual and medical background supporting such a causal
relationship.3 Causal relationship is a medical issue and the medical evidence required to
establish a causal relationship is rationalized medical evidence.4
Rationalized medical opinion evidence is medical evidence which includes a physician’s
opinion on the issue of whether there is a causal relationship between the claimant’s condition
and the implicated employment factors. The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.5
Neither the mere fact that the disease or condition manifests itself during a period of employment
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.6
2

See Darlene R. Kennedy, 57 ECAB 414 (2006); Wentworth M. Murray, 7 ECAB 570 (1955) (after a termination
of compensation benefits warranted on the basis of the medical evidence, the burden shifts to the claimant to show
by the weight of the reliable, probative and substantial evidence that, for the period for which he claims
compensation, he had a disability causally related to the employment resulting in a loss of wages).
3

Michael S. Mina, 57 ECAB 379 (2006).

4

Id.

5

Gary J. Watling, 52 ECAB 278 (2001); Gloria J. McPherson, 51 ECAB 441 (2000).

6

Michael S. Mina, supra note 3.

3

ANALYSIS
The Board finds that, following the proper termination of his compensation and medical
benefits on November 13, 2006, appellant failed to establish that he had any continuing disability
or medical condition causally related to his June 21, 2004 employment-related lumbosacral
sprain/strain.
Dr. Fritzhand stated that appellant was injured on June 21, 2004 when he “picked up a
great big industrial buffer.” However, this is not an accurate history of his medical condition.
The record shows that appellant did not lift the buffer; he held it in place to keep it from falling
off its stand. Additionally, Dr. Fritzhand did not address appellant’s 10-year history of back
conditions and chronic pain except to note that a magnetic resonance imaging scan revealed
some stenosis and spurs and a couple of bulging discs. On physical examination, appellant
ambulated with a limping gait and had difficulty forward bending at the waist. Range of motion
of the lower extremities was diminished. There was evidence of nerve root damage in the left
lower extremity. Appellant was unable to lift heavy objects and noted pain and discomfort in his
low back when attempting to weight-bear, ambulate or stand for more than short periods of time.
Prolonged sitting exacerbated his back pain. Dr. Fritzhand stated that appellant’s subjective
symptoms were corroborated by the objective findings. He stated that his ongoing low back pain
was related to his June 21, 2004 injury and he had permanent disability. However,
Dr. Fritzhand’s opinion on causal relationship is of diminished probative value because it is not
based on an accurate history of how the accepted June 21, 2004 injury occurred and did not
include a discussion of appellant’s preexisting back conditions. Dr. Fritzhand did not discuss the
current nature of appellant’s accepted lumbosacral sprain/strain or how he determined that this
condition had not resolved, except to note complaints of pain. He stated that it was difficult to
sort out the causes of appellant’s low back pain. Dr. Fritzhand noted that appellant’s level of
pain was worse than before his June 21, 2004 injury. However, he did not provide a rationalized
explanation as to how he determined that appellant’s worsening pain was due to his accepted
June 21, 2004 injury rather than to a worsening or progression of his other back conditions.
Additionally, the opinions of physicians who have training and knowledge in a specialized
medical field have greater probative value concerning medical questions peculiar to that field
than do the opinions of other physicians.7 The medical condition in this case is musculoskeletal
in nature. Dr. Fritzhand is a Board-certified urologist whereas Dr. Wolf is a Board-certified
orthopedic surgeon. Due to these deficiencies, the Board finds that the reports of Dr. Fritzhand
are not sufficient to overcome or create a conflict with the opinion of Dr. Wolf. Consequently,
appellant has not met his burden of proof to establish that he has any disability or medical
condition after November 13, 2006 causally related to his June 21, 2004 lumbosacral
sprain/strain.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he had
any disability or medical condition after November 13, 2006 causally related to his June 21,
2004 work-related lumbosacral sprain/strain.
7

Mary S. Brock, 40 ECAB 461 (1989).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 15, 2008 is affirmed
Issued: August 18, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

